Citation Nr: 0428454	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals.

2.  Entitlement to service connection for low back injury 
residuals.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1978 to July 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from the October 17, 2003 Order of United States Court of 
Appeals for Veterans Claims (Court).      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On June 20, 2003, the Board issued a decision denying service 
connection for neck and low back injury residuals.  In August 
2003, the Board denied the appellant's motion for the Board's 
reconsideration of its June 2003 decision.  The appellant 
sought further review by the Court.  On October 17, 2003, the 
Court issued an Order, which vacated the Board's June 2003 
decision and granted the parties' joint motion to remand the 
appeal to the Board.  The Court's Order requires further 
development and readjudication of the claim consistent with 
the bases set forth in the joint motion for remand, which 
primarily concern the adequacy of notification required by 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), and controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2004, appellant's counsel filed a brief in support 
of the claim.  Essentially, counsel maintains, as set forth 
in the brief: 

(1)  Adequacy of VA Medical Examination.  The January 2003 VA 
compensation and pension (C&P) medical examination is 
inadequate for rating purposes as the examining physician (a) 
did not specifically state whether the appellant's claimed 
neck and low back injury residuals are "at least as likely 
as not" etiologically related to the purported in-service 
injury consistent with the Board's November 2000 remand 
order, but rather stated that the "records do not 
substantiate a relationship of the present neck and back 
condition to the injury sustained in 1982 while in the U.S. 
Navy"; and (b) failed to "consider all the evidence of 
record when formulating the opinion as required under 
[38 C.F.R.] § 4.2 . . . ."  See counsel's brief, p. 3.            

(2)  Adequacy of Claim Development Assistance.  The record 
purportedly does not document the RO's communication to the 
National Personnel Records Center to obtain some of the 
appellant's service medical records purportedly missing from 
the current record.  The record also fails to corroborate the 
RO's statement to the appellant that it had attempted to 
obtain additional service medical records that could exist as 
a result of the appellant's tour of duty in Long Beach, 
California, as directed in the Board's November 2000 remand 
order, but that correspondence to Long Beach, California, 
facilities were returned as undeliverable. 
       
First, the Board does not agree that the January 2003 C&P 
examination is wholly inadequate for rating purposes and that 
the Board should therefore "dismiss" (see brief, p. 3) the 
examiner's opinion.  The report indicates that the examiner 
had reviewed the entire claims folder before the examination.  
The report also provides a lengthy discussion of the 
veteran's medical history and relevant medical records, 
including diagnostic testing results and available service 
medical records as documented in the claims folder, 
indicating that the examiner had reviewed and considered 
them.  Furthermore, not only did the examiner review the 
claims folder, he also conducted an orthopedic examination of 
the appellant himself, documenting the examination findings 
in the report.  Only thereafter did the examiner provide his 
concluding statement that there is no basis to find an 
etiological relationship between active service and the 
claimed back and neck problems.  See January 2003 C&P 
examination report. 

In addition, while the Board acknowledges that the examiner 
did not use the specific words "at least as likely as not" 
as set forth in the Board's prior remand order, his use of 
the language "records do not substantiate a relationship of 
the present neck and back condition to the injury sustained 
in 1982 while in the U.S. Navy" is neither unreasonable nor 
incomprehensible considering, in particular, that the claims 
folder did not at the time of the examination, and still does 
not, contain medical evidence that there was an in-service 
back and/or neck injury, other than the appellant's as-yet-
uncorroborated accounting of such injury.  The failure to use 
such specific language does not, in the Board's view, result 
in ambiguity as to what the medical examiner had intended to 
state, based on the record available to him, on the whether 
there is a basis for causal connection between active service 
and the claimed back and neck injury residuals when the 
concluding opinion is read in consideration of the context of 
the report as a whole.  
           
Notwithstanding the above, the Board directs on remand, as 
set forth below, that another, clarified VA medical opinion 
be issued, following appropriate notification and claims 
development assistance as appropriate, to address the 
allegations of inadequacy of the January 2003 examination 
report.  Such an opinion is being directed for the sake of 
completeness and accuracy of evidence germane to the issue of 
whether there is a medical basis to link active service and 
the injury residuals now claimed.

Further on the issue of adequacy of the January 2003 C&P 
examination, counsel states that VA must "obtain an adequate 
medical opinion" and that if it does not do so, the 
appellant would seek to obtain adequate medical evidence on 
his own.  The Board acknowledges that, while counsel does not 
explicitly request that a new VA medical examination be 
provided with the appellant physically presenting himself for 
such examination, he does argue that the January 2003 opinion 
must be "dismissed."  The Board's interpretation of 
counsel's arguments is, basically, that the report is wholly 
inadequate.  

If the Board were to determine that the January 2003 report 
is wholly inadequate, without more evidence, be it service or 
non-service medical evidence, there would be a gap in the 
record in terms of evidence of medical causation.  The 
appellant is currently incarcerated and the record does not 
indicate when he would be released from prison.  The law 
provides that VA must "tailor [its] assistance to the 
peculiar circumstances of confinement . . . [as incarcerated 
veterans] are entitled to the same care and consideration 
given to their fellow [non-incarcerated] veterans."  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995), quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Nonetheless, the law 
also recognizes that VA's ability to assist an incarcerated 
veteran in developing a claim is limited by the circumstances 
of incarceration.  Bolton, 8 Vet. App. at 191 (VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
claimant from that facility).  While the Board is aware that 
in some instances penal institutions have permitted 
incarcerated veterans to be released to participate in VA 
claims-related proceedings accompanied by guards and with 
other appropriate security measures taken.  However, this is 
not a matter within VA's power.  Accordingly, the Board 
directs below the issuance of a clarified medical opinion 
based upon the evidentiary record, following further 
development, and not the performance of another physical 
examination of the appellant.  As counsel apparently has 
acknowledged in the brief, the appellant is free to make 
arrangements on his own to be examined by an orthopedist of 
his own choosing if he so desires, as he ultimately bears the 
burden of substantiating his claim.          
                          
Second, with respect to the argument concerning inadequate 
claim development assistance, the Board notes that the claims 
folder documents the RO's December 2000 effort to obtain 
additional service department medical records that could 
exist from the appellant's tour of duty in Long Beach, 
California, or any records center or depository to which any 
such records may have been transferred or retired.  The 
record also includes the April 2001 response to the request, 
along with a few additional service medical records that do 
not appear to pertain to the back or neck.  However, the 
record apparently does not include evidence of RO contact 
with four bases in the San Diego, California, area as was 
reported in the RO's June 2001 letter to the appellant.  
Evidence of such communication to the bases should be 
provided to appellant's counsel, if they exist.     

The claims folder also includes a copy of the RO's December 
2000 letter to the Naval Medical Center in San Diego, 
California, requesting the appellant's medical records.  The 
Board acknowledges that the claims folder does not include 
the actual envelope that contained this letter bearing the 
U.S. Postal Service "returned as undeliverable" stamp.  
However, the letter bears the RO's time/date stamp indicating 
that the letter was received by (that is, returned to) the RO 
on January 5, 2001.  Also on the letter is a handwritten 
notation that the letter "came back in mail no such address 
base closed."      

In consideration of the foregoing, this claim is remanded to 
the RO, via the AMC in Washington, D.C., for the following 
actions:

1.  As the Board's June 20, 2003 decision 
has been vacated by the Court, on remand, 
the claim of entitlement to service 
connection for neck and low back injury 
residuals is to be adjudicated anew, 
after further development as set forth in 
this remand order.  
Accordingly, VA must ensure that all 
notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), VA 
regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003), as amended, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
other relevant case law are met before 
further readjudication of the claim as to 
either issue.  

At a minimum, the notice is to inform the 
appellant about information and evidence 
(a) required to substantiate the claim; 
(b) of record; and not of record that is 
necessary to substantiate the claim; (c) 
that VA will seek to provide; and (d) 
that the claimant is expected to provide.  
It also should ask the appellant whether 
he has any evidence in his possession 
that pertains to the claim.  Further 
evidentiary development should be 
conducted as appropriate following such 
notification.    

2.  Provide the appellant's counsel 
evidence of RO communication to "four 
bases in the San Diego area" as 
discussed in its June 2001 letter to the 
appellant.  If they do not exist, or the 
naval bases were not in fact contacted to 
obtain records pertaining to the 
appellant, contact them and document 
related correspondence in the claims 
folder.  If written communication to 
these facilities is returned as 
undeliverable, then retain returned 
materials and associate them with the 
claims folder.  Also associate with the 
claims folder any medical or other 
records pertaining to the appellant 
obtained as a result of this effort and 
provide copies of same to appellant's 
counsel.      

3.  Review the claims folder again, 
particularly the appellant's various 
written statements concerning the 
military medical facilities at which he 
purportedly received medical treatment 
for back and/or neck problems, and ensure 
that these facilities have been contacted 
for medical records, if any, concerning 
the appellant.  Document correspondence 
to and from such facilities.  If the 
requests are returned as undeliverable, 
retain copies of the returned materials.  
If the responses indicate that there are 
no medical records pertaining to the 
appellant, document the responses in the 
claims folder.      

4.  The RO also is to conduct all 
appropriate evidentiary development 
consistent with the Court's October 17, 
2003 Order and the parties' Joint Motion 
for Remand, dated in October 2003.  

5.  After completion of the above 
directives, refer the claim of 
entitlement to service connection for low 
back and neck injury residuals to a 
qualified orthopedic specialist to issue 
an opinion specifically as to whether the 
claimed neck and/or low back injury 
residuals is/are more likely than not (by 
a probability of 50 percent or higher), 
or at least as likely as not (by a 
probability of 50 percent), or less 
likely than not (by a probability less 
than 50 percent), etiologically, or 
causally, related to active service.  The 
examining physician is requested to use 
the specific language set forth herein as 
to the degree of likelihood of a 
relationship between active service and 
the claimed injury or injuries.  

The specific bases for the opinion should 
be stated.  For example, the opinion 
should discuss the medical records and 
history pertaining to relevant post-
service injuries - e.g., automobile 
accidents, gunshot wound sustained by 
police fire - and their role, if any, in 
wholly causing or contributing in part to 
the now-claimed back and neck injuries. 

If the additional development direct 
above (items numbered 1-3) does not 
result in corroborated evidence of in-
service incurrence of a back and/or neck 
injury (that is, medical or other 
evidence of such incurrence other than 
the veteran's own statement as to its 
incurrence), the examiner should also 
state, if possible, whether, assuming for 
the purposes of argument, that the 
appellant did in fact fall down the 
stairs in the early 1980s, that such an 
incident, alone, could have, at least as 
likely as not, resulted in chronic back 
and neck problems currently claimed, 
notwithstanding documented evidence of 
post-service injuries resulting from 
automobile accidents and a gunshot wound.    

The examiner should review the entire 
claims folder, which should include a 
complete copy of this remand order, 
before issuing this opinion.  The opinion 
report should indicate whether the entire 
claims folder, in particular the 
appellant's service medical records and 
post-service medical records pertaining 
to the musculoskeletal system, was 
reviewed and considered prior to the 
preparation of the opinion report.       

It is strongly preferred, but not 
required, that the physician who issued 
the January 2003 C&P examination report 
provide this opinion.  

If an orthopedic specialist other than 
the specialist who issued the January 
2003 C&P examination report provides the 
opinion requested in this remand order, 
the specialist should specify whether and 
to what extent he or she agrees with the 
findings and opinion documented in the 
January 2003 C&P examination and the 
bases for such an agreement (or 
disagreement), specifically citing 
relevant supporting medical records 
and/or history.      

6.  After completion of the above, review 
the claims folder again to determine 
whether service connection is warranted 
for neck and/or low back injury residuals 
and readjudicate the claim.    

7.  If the decision is adverse to the 
appellant, and if the appellant perfects 
a timely appeal of the RO decision to the 
Board, then forward the claim to the 
Board for further appellate review.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



